Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 18, 33, 54, 68, 71 and 74 are objected to because of the following informalities: (1) Regarding claim 18, Applicant is requested to remove “(optionally non-transitory)” in the preamble. The same remark applies to claims 33, 54, 68, 71 and 74. (2) It appears that a typo error has occurred. Claims “37-4” should have been written as claims “37-44”. (3) Regarding claim 19, Applicant is requested to remove “(an optional display)” in line 2; (4) Regarding claim 8, Applicant is requested to provide full words for acronym “NMITE”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 101

3.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
4.       Claims 18, 20, 35, 51, 54, 68, 71 and 74 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
        A computer-readable storage medium typically covers forms of non-transitory tangible media and transitory propagating signals per se, particularly when the specification is silent. When the broadest reasonable interpretation of a claim covers a 

             Claim Rejections - 35 USC § 112

5.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


6.	Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it is unclear as to whether there is an association among “upstream SNR”, “a noise channel criteria” in line 5, “one or more suspect criteria” in line 7, and “a channel criteria” in line 9 or not. The same remark applies to claims 18, and 19-21.


                                  Allowable subject matter
7.	Claims 22-32, 34, 36-50, 52-53, 55-67, 69-70 and 72-73 are allowed.
8.	Claims 1-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
9.	Claims 18, 20, 35, 51, 54, 68, 71 and 74 would be allowable if rewritten or amended to overcome the 101 rejection(s), set forth in this Office action.
10.	Claims 18, 33, 54, 68, 71 and 74 would be allowable if rewritten or amended to overcome the objections rejection(s), set forth in this Office action.

                                 Conclusion

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cioffi et al. (US 2009/0323903); Itoh (US 5280521); Wu et al. (US 8559371); Basile et al. (US 2014/0310605) are cited , and considered pertinent to the instant specification.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465